Citation Nr: 1210100	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for substance-induced psychosis.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder and substance-induced psychosis.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied what it identified as the Veteran's petition to reopen a previously denied claim for "service connection for substance induced psychoses including[] paranoid schizophrenia, depressive disorder, posttraumatic stress disorder/mental condition/mood disorder."

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for a "mental disorder" broadly defined, the Board notes that the Veteran has previously been denied service connection for specific claims of posttraumatic stress disorder and substance-induced psychosis in rating decisions dated in November 2001 and December 2005, respectively.  In addition, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including paranoid schizophrenia, anxiety disorder, depressive disorder, and mood disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claims are more accurately classified as petitions to reopen previously denied claims of service connection for posttraumatic stress disorder and for substance-induced psychosis, as well as a new claim of service connection for an acquired psychiatric disorder other than posttraumatic stress disorder and substance-induced psychosis.  See Clemons, 23 Vet. App. 1 (2009).

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claims for service connection for posttraumatic stress disorder and for substance-induced psychosis.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims for service connection for posttraumatic stress disorder and for substance-induced psychosis as claims to reopen.

The Veteran requested a hearing on his February 2009 substantive appeal, and the Board scheduled him for a Board hearing in September 2011.  He failed to appear for the scheduled hearing, however, and his hearing request therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The decision below addresses the Veteran's petition to reopen his previously denied claim for service connection for posttraumatic stress disorder.  Adjudication of the underlying merits of that claim, as well as the other claims on appeal, is deferred pending completion of the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied the Veteran's claim for service connection for posttraumatic stress disorder.  The Veteran did not appeal that decision.

2.  Evidence received since the November 2001 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A November 2001 rating decision that denied the Veteran's claim for service connection for posttraumatic stress disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).

2.  Since the prior final denial of the Veteran's claim for service connection for posttraumatic stress disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2001 rating decision, the RO denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  In January 2007, the Veteran sought to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for PTSD was the September 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for PTSD in April 2001.  The RO denied the claim for service connection in November 2001 and, in so doing, found that the Veteran did not have a valid diagnosis of PTSD.  This decision was not appealed and therefore became final.  The Veteran now asserts, in part, that he has PTSD that is related to stressors he experienced in service.  Specifically, he contends that he was sexually harassed by a superior while on active duty and that in-service experiences led to his currently diagnosed psychiatric disability.  As a result, the Veteran contends that service connection for PTSD is warranted.  

Evidence of record in 2001 included records of the Veteran's treatment at the VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska.  Review of those records reflects that the Veteran was diagnosed with alcohol dependence and schizophreniform disorder by his VA treatment providers as early as August 2000.  Evidence of record at the time did not reflect a diagnosis of PTSD, although the Veteran was undergoing continuous treatment for his psychiatric problems.  In addition, the Veteran had not identified any in-service stressors associated with alleged PTSD.  

Evidence added to the record since the RO's November 2001 denial concerning the Veteran's claim for service connection for PTSD includes additional records of VA treatment the Veteran has received since that date.  In January 2007, the Veteran also submitted a statement to VA concerning his alleged in-service stressors.  A review of this newly submitted evidence reflects that the Veteran is currently diagnosed with chronic paranoid schizophrenia, anxiety disorder, and alcohol dependence, as well as depressive disorder and mood disorder.  In that connection, the Board notes that newly submitted evidence from the Omaha VA facility reflects that the Veteran has continued to receive outpatient treatment for his psychiatric problems, although his specific diagnosis has not been identified as PTSD.  Furthermore, the Board notes that the Veteran has submitted a stressor statement to VA in which he attributes his current psychiatric disability to stressful experiences he experienced in service, such as alleged sexual harassment by a superior four to six months before his separation from service.  

As such, the Board finds that the evidence, in the form of the Veteran's statements concerning his claimed in-service stressor, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  

In this regard, the Board notes that, at the time of the November 2001 rating decision, the RO denied the Veteran's claim for service connection because he did not have a valid diagnosis of PTSD and had not supplied evidence of in-service stressors.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he had PTSD related to specific stressors experienced during his time in service.  Newly submitted evidence, however, reflects that the Veteran has submitted statements indicating that his current psychological problems stem from in-service stressors he experienced while on active duty, between four to six months prior to his separation from service.  Because they clarify the nature of the alleged in-service stressor and provide a date range narrow enough to allow the RO to attempt verification of the Veteran's alleged in- service sexual harassment, these statements add to the record in a way that they should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim for service connection for PTSD have been met. 


ORDER

New and material evidence to reopen a claim of service connection for PTSD has been received; to this limited extent, the appeal of this issue is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The United States Court of Appeals for Veterans Claims (Court) has required that, in the context of a claim to reopen, VCAA notice must include an explanation of:  1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See id.

In this case, the RO issued the Veteran a notice letter in January 2007.  That letter discussed, in part, the evidence necessary to establish the underlying claims for service connection.  The letter did not inform the Veteran, however, of the need to submit new and material evidence to reopen his claim for service connection for substance-induced psychosis; nor did it contain any explanation of what constitutes new and material evidence under relevant regulations.  The letter merely informed the Veteran that he needed to submit evidence documenting any current disability and showing that any such disability was incurred in or aggravated by service.  

However, the holding in Kent requires VA to inform the Veteran what specific evidence is necessary to reopen his claim.  In the December 2005 rating decision, the Veteran's claim was denied based on the fact that the claimed disability-substance-induced psychosis-was the result of the Veteran's willful misconduct of abusing drugs and alcohol.  As such, to reopen the claim, competent medical evidence (e.g., an opinion from a medical doctor) would be required to show that any currently diagnosed substance-induced psychosis is related not to the Veteran's willful misconduct but instead to disability traceable to military service.  

Thus, with respect to the Veteran's petition to reopen his previously denied claim for service connection for substance-induced psychosis, the Board finds action by the agency of original jurisdiction (AOJ) is required to satisfy the notification provisions of the VCAA in accordance with Kent, supra.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

After providing the required notice, the AOJ must attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the record contains statements the Veteran made to VA, including statements made to his VA treatment provider in November 2007, concerning an award of disability benefits from the Social Security Administration (SSA).  However, no medical records substantiating the statements are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

With regard to the Veteran's reopened claim for service connection for PTSD ,the Board recognizes that the present case, which involves allegations of a personal assault (the alleged sexual harassment of the Veteran by his supervisor while he was on active duty shortly before his separation from service), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault. See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.  

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(4) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  As such, the agency of original jurisdiction (AOJ) must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the Veteran's claimed in-service stressor, the Board notes that the Veteran has contended in his January 2007 stressor statement that his current claimed PTSD is related to an incident in service in which he was sexually harassed by a superior.  The Veteran has further claimed that this harassment traumatized him and has led to panic attacks whenever he encounters someone of the same gender and race as the supervisor.  Credible supporting evidence that a claimed in-service stressor occurred is important in light of the specific elements necessary to substantiate a service connection claim for PTSD compared to other psychiatric disorders.  See 38 C.F.R. § 3.304(f) (2011).  

Under the circumstances of this case, the Board believes that additional effort should be undertaken to allow the Veteran to submit any corroborating evidence, to include supportive statements from other individual(s) who may be able to provide corroborative evidence of the Veteran's claimed personal assault stressor.  Therefore, on remand, the AOJ must search for other evidence corroborating the assault.  Furthermore, as instructed in the remand, the Veteran must be notified if the search for corroborating information leads to negative results.

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the actions requested above, VA should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send to the Veteran and his representative a corrective VCAA notice that explains what constitutes new and material evidence and specifically identify the type of evidence necessary to satisfy the elements of the underlying claim for service connection for substance-induced psychosis that were found insufficient in the previous denial, in accordance with Kent, supra.  The letter must request that the Veteran provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence relating to any of his claims that is not currently of record to be obtained.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  In addition, the AOJ must send the Veteran a corrective VCAA notice that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2011).  The Veteran must be specifically told of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to his claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(4).  (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)

3.  The Veteran's claim for service connection for PTSD must be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged harassment, to include any other evidence corroborating the incident.  The Veteran must also be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged personal assault.  

A letter must be prepared asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor.  Specifically, any unit records showing that the Veteran reported the incident to a commander or other authority should be sought.  All lay statements or investigative reports maintained by the service department relating to the Veteran should be sought.

Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

4.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

5.  After completing the requested actions, and any additional notification and/or development deemed necessary in light of any newly received evidence obtained pursuant to this remand, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


